Citation Nr: 1147403	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  09-34 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Basic eligibility for nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Stephanie P. Grogan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from May 1959 to March 1963.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in June 2011; a transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified that he has more than 90 days of wartime service and, as such, asserts that he is therefore entitled to the award of pension benefits.  The Veteran stated that in 1962 he was on TDY in the Republic of Vietnam for 113 days, while stationed in Korea.  On his September 2009 substantive appeal, the Veteran reported that he was stationed in Vietnam from August 31, 1962 to December 22, 1962.  During his June 2011 hearing, the Veteran indicated that he served in Vietnam from June 1, 1962 until sometime in September 1962.

The Veteran's service personnel records show that the Veteran served in Korea between February 9, 1962 and March 20 1963.  The Board notes that only for those veterans who served on active duty in the Republic of Vietnam between February 28, 1961 and August 5, 1964 is such service considered wartime service for nonservice-connected pension purposes.  See 38 C.F.R. § 3.2(f) (2011).

The evidence currently of record does not corroborate the Veteran's contentions that he ever served in the Republic of Vietnam.  But he maintains that not all of his service personnel records have been obtained.  He testified that he had two emergency draws of funds while he was stationed in Vietnam, which should be reflected in his official records.  The Veteran's payment records have not been requested, and therefore, the Board finds that the Veteran's claim must be remanded in order to obtain additional service personnel records in an effort to confirm the Veteran's assertions that he served in Vietnam.  See 38 C.F.R. § 3.159(c)(2) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the Veteran's complete Official Military Personnel File (OMPF), including all records of his assignments, whether permanent or TDY stations; all travel orders; pay stubs which reflect special pay status, travel vouchers, and all TDY orders.  If efforts to obtain the Veteran's OMPF are unsuccessful through the National Personnel Records Center (NPRC), request verification of the claimed TDY in Vietnam for the period between February 9, 1962 and March 20, 1963, through the Army Personnel Center (APC), the Defense Finance and Accounting Service (DFAS), the U.S. Army and Joint Services Records Research Center (JSRRC) and/or other appropriate depository.  Provide the NPRC and any other records custodian with copies of the relevant statements and testimony from the claimant pertaining to alleged service in Vietnam and a copy of his DD Form 214.  
VA should continue efforts to procure additional service personnel record for the Veteran records until the records are received or until VA receives specific information that the records sought do not exist or that further efforts to obtain them would be futile.  All records and/or responses received should be associated with the claims file.  

2.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


